WARD, Judge,
dissenting with reasons.
I respectfully dissent from the majority decision which affirms Henry Talley’s sentence, and holds the Trial Judge complied with La.C.Cr.P. Art. 894.1.
*457The record reflects only the Trial Judge’s consideration of subsection A of Art. 894.1, while State v. Saunders, 393 So.2d 1278 (La.1981) requires him to weigh the mitigating factors of subsection B and to articulate his consideration of those factors for the record.
Since the record does not show he considered the mitigating factors, I would remand for re-sentencing with instructions to consider them.